Appeal "by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, rendered October 30, 1972, which imposed an indeterminate prison term with a maximum of- three years (upon his plea of guilty to the crime of robbery in the third degree). Sentence vacated in the interests of justice and in the exercise of discretion and matter remitted to the Criminal Term for resentence in accordance with the following memorandum. On the basis of facts contained in defendant’s probation report, we are of the opinion that the imposition of a prison sentence in the case at bar was an improvident exercise of discretion and that commitment to the Narcotics Addiction Control Commission for treatment is preferable. We also note that on the argument of the appeal defendant’s counsel acquiesced in the proposition that commitment to the Narcotics Addiction Control Commission, whereunder the maximum period of treatment may be five years, was not a violation of the court’s promise of a three-year maximum prison term. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.